Citation Nr: 1134021	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO. 00-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1953 to October 1959. He died in 1989 and the Appellant is his surviving spouse.

This matter was last before the Board of Veterans' Affairs (Board) in May 2010, on appeal from a January 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. A comprehensive review of the procedural history of this case is included in an August 2005 Board remand and an October 2007 Board decision and will not be repeated.

The Appellant appealed the Board's October 2007 decision to the Court of Appeals for Veterans Claims (Court). The Appellant and VA filed a Joint Motion for Remand with the Court. In a December 2008 Order, the Court remanded the claim to the Board for compliance with the instructions in the Joint Motion. In May 2010, the Board remanded the claim for additional development pursuant to the Joint Motion.


FINDINGS OF FACT

1. The Appellant and her son are competent to report their observations of the Veteran's condition prior to his death, but their reports are not credible.

2. The preponderance of the competent evidence of record shows that the Veteran's death was not due to fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, nor was it the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for DIC pursuant to 38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2009), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The Board notes that a regulatory amendment effective for claims pending as of, or filed after, May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353- 56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that VCAA notice must include notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if a claim is granted.

In the context of a claim for Dependency and Indemnity Compensation (DIC), benefits notices must be tailored to the claim. Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed.Cir. May 19, 2009). A September 2005 letter satisfied VA's duty to notify provisions under the VCAA and Hupp. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The letter advised the Appellant what information and evidence was needed to substantiate her claim for DIC benefits based on her assertions that the Veteran's death resulted from VA medical treatment. The letter specifically advised her that she must show that the Veteran died as a result of VA treatment and that death was either a direct result of VA fault or was not a reasonably expected result or complication of VA care. This letter also informed the Appellant about what information and evidence must be submitted by her, including enough information for the RO to request records on her behalf from any identified sources. The claim was readjudicated in March 2007 and June 2011 supplemental statements of the case. See Pelegrini II, 18 Vet App. at 120; see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO and the Appeals Management Center (AMC) have taken appropriate action to comply with VA's duty to assist the Appellant by obtaining records of VA treatment, attempting to obtain records of private medical treatment (see July 2004 notice as to the unavailability of records from West Florida Medical Center; and see June 2005 letter to the Appellant advising her of the unavailability of those records); the Veteran's service records were already associated with the claims file. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. App. 370 (2002). 

VA examiners reviewed the claims file and provided medical opinions in June 2001, February 2007, and June 2010. When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The reports reflect review of the claims file and description of the cause of death. Although the 2001 report did not contain extensive discussion of the events leading to the Veteran's death and the 2007 report incorrectly stated that no endoscopy was performed during the Veteran's May 1989 hospital stay, the Board remanded the claim in May 2010 to obtain a more thorough opinion which was later associated with the claims file. 

In support of her claim, the Appellant has provided several lay statements and presented testimony before a Decision Review Officer in April 2000. She has not informed VA of any outstanding pertinent medical records. The Board finds that the duty to assist has been met and the record, as it stands, includes sufficient competent evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no further action is necessary to assist the Appellant.

In sum, the record reflects that the facts pertinent to the claim being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the Appellant regarding what further evidence she should submit to substantiate her claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2010).

DIC under the provisions of 38 U.S.C. § 1151

The death certificate shows that the Veteran died in 1989 from metastatic carcinoma of the neck. The death certificate lists no other conditions contributing to death. At his death, the Veteran was service connected for the following disabilities: amputation of the mid-third of the right forearm, 70 percent disabling; moderate wound to muscle group V, 10 percent disabling; shrapnel wounds and powder burns with scar on the right side of the face, 10 percent disabling; chronic right ear otitis media, 10 percent disabling; right ear hearing loss, 10 percent disabling; pedis epidermophytosis, non-compensably rated; perforation of the right tympanic membrane, non-compensably rated; and shrapnel scars and powder burn scars to the right chest, non-compensably rated. His combined rating was 80 percent from October 1959 and he was entitled to special monthly compensation based on the anatomical loss of his right hand.

The Appellant has contended that the Veteran developed pneumonia as the result of lack of adequate medical care, specifically failure to appropriately clean him after vomiting, and that pneumonia resulted in his death.

An appellant may be awarded VA compensation for death caused by VA medical care in the same manner as if death were service-connected. 38 U.S.C.A. § 1151. A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable. Id.

In determining whether a veteran died due to VA medical care, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b). If it is found that the Veteran died as a result of that care or treatment, VA compensation may be warranted.

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's death. Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's death; and either VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished hospital care or medical or surgical treatment without the Veteran's informed consent.

Whether the proximate cause of a Veteran's death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Generally, all patient care furnished by VA shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof. In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care. 38 C.F.R. § 17.32(b). The informed consent process must be appropriately documented in the medical record. 38 C.F.R. § 17.32(d).

The record reflects that a private ear, nose, and throat (ENT) surgeon referred the Veteran to a VA hospital for admission and pulmonary evaluation. He was admitted on May 10, 1989. 

A note dated May 12 reflects that the Veteran reported that the sight of food made him feel ill. His appetite was described as poor and his intake as marginal. Medication was prescribed to treat nausea and vomiting. He was noted to be nauseated on May 13 and 14; anti-emetics were again prescribed. Notes from the 14th state that he vomited "a little" and his respiration was unlabored.

On May 15, his chest was noted to be clear on the right side, but breath sounds were observed to be decreased on the left side. He was diagnosed with gastrointestinal bleeding, abdominal distension, ascites, and vomiting. He was placed on suction and a large volume of coffee ground aspirate was expelled. Notes from the 16th and 17th show no vomiting. A May 17 physician's note reflects that the Veteran's lungs were clear, but he was experiencing abdominal pains and a gastrointestinal bleed. The Veteran's temperature was 102 on the 19th, but he was not vomiting. 

On May 20, the Veteran's chest was noted to be clear, but his temperature was measured at 101.4 and 102.9; his temperature then increased to 105, but, with administration of Tylenol, was reduced to 101.6. Notes show that health care providers attributed the temperature spike to either a urinary tract infection or bronchitis and administered antibiotics that would treat either condition. An anti-emetic also was administered due to the Veteran's complaints of nausea. A chest x-ray showed no pulmonary infiltrate or congestion. Late that night, his temperature was measured at 98.4. On May 21, he was observed to be bleeding from his tracheostomy site and notes reflect that physicians were informed that he was coughing up blood from the "trach stoma."  However, his vital signs were stable and he did not inform health care practitioners of any distress. The Veteran also did not complain of any abdominal pain or nausea on the 21st and a nursing note states that he seemed stronger.

Notes from May 22 show that the Veteran vomited 50 cubic centimeters of a maroon liquid and a sump was placed to drain further secretions that were described as yellowish coffee grounds. On May 23 the Veteran was coughing up coffee ground secretions from his tracheostomy and tubes were draining further secretions. Nursing notes reflect that his linens were changed twice in the afternoon to clear the Veteran of vomit and secretions. On May 24 the Veteran was undergoing both suction and irrigation that were effective in expelling coffee ground secretions. 

A note states that a do not resuscitate order was in effect per the family's wishes. On that same day, the Veteran consented to esophagogastroduodenoscopy to allow his physicians to view inside his stomach to rule out any pathology. Medication charts from that day reveal one instance of vomiting that was treated with an antiemetic. His family was advised of continued bleeding from the laryngectomy site.

Notes from May 25 show that the Veteran was experiencing labored breathing and cyanosis in his lower extremities. His condition was described as poor and deteriorating. He expired later that day.

A discharge summary lists the Veteran's diagnoses. The primary diagnosis listed is metastatic carcinoma of the neck. The other diagnoses, listed in decreasing order of clinical importance were the following:  gastrointestinal bleeding with partial small bowel obstruction, hemoptysis, laryngectomy, compression deformity of the upper dorsal spine, pneumonia, hypokalemia, hyponatremia, seizure disorder, and anemia. 

The discharge summary states that the Veteran was admitted post laryngectomy for hyponatremia and an evaluation of his pulmonary status. Upon admission, his hyponatremia was attributed to blood depletion and seizure disorder. The Veteran's air entry was described as bilaterally diminished and his abdomen was distended. The summary states, as noted above, that, on May15, he developed additional abdominal distention with coffee ground vomiting and received x-rays and surgical consultation that revealed gastrointestinal bleeding. Tubes were placed for drainage and blood transfusions were provided to correct hypokalemia and hyponatremia. 





The Veteran had hemoptysis during his hospital stay and his condition deteriorated as his gastrointestinal bleeding continued. Toward the end of his hospital stay, his hemoptysis worsened and he developed wheezing and shortness of breath. His gastrointestinal bleeding also continued and his abdomen became further distended. 

The patient's family refused further invasive therapeutic or diagnostic work and the Veteran died on May [redacted]. An autopsy was requested by VA physicians, but refused by the family; the cause of death was believed to be metastatic carcinoma of the neck. The Veteran was described as competent throughout the hospital stay.

The Veteran's claims file was provided to a VA examiner in June 2001. The resulting report briefly states that the folders were reviewed and that the Veteran died due to metastatic carcinoma of the neck rather than additional disability resulting from VA hospitalization and treatment.

In February 2007, the Veteran's claims file was provided to another VA examiner. The examination report reflects review of the claims file, but incorrectly states that no endoscopy was performed. However, the examiner summarized the other care provided to the Veteran and stated that the gastrointestinal bleeding he experienced during his hospital stay resulted in vomiting. The examiner observed that VA health care providers administered treatment - to include placement of tubes and administration of anti-emetics - to prevent vomiting, but were not successful as the Veteran repeatedly removed the tubes. The examiner opined that the care provided was appropriate and there was no evidence that the Veteran's death was either caused or accelerated by his hospitalization or treatment.

Due to the incorrect statement (as to whether or not endoscopy was performed) in the 2007 VA examiner's opinion, another VA medical opinion was obtained in June 2010. The June 2010 examiner noted review of the claims file and observed that the Veteran was initially hospitalized by VA for hyponatremia and pulmonary evaluation and was found to be malnourished with hemoptysis, gastrointestinal bleeding, and a distended abdomen due to the formation of ascites. The examiner stated that electrolyte imbalance and gastrointestinal bleeding with ascites was the natural progression of cancer death. The report explains that once the abdomen is filled with ascites, bleeding cannot be controlled, and, once malnourishment occurs, cancer death is imminent. The examiner noted that endoscopy was performed, but stated that use of endoscopy to diagnose or even stop gastrointestinal bleeding may or may not slow death - failure to stop bleeding does not equate to hastening death. The claims file reflects that the Veteran was informed of the risks of endoscopy, but, as noted by the examiner, there is no medical evidence that any risk materialized. After observing that the Veteran's death was not unexpected, the examiner opined that death was not caused by, or contributed to, by his hospitalization, to include the endoscopic procedure.

In evaluating the Appellant's claim, the Board primarily relies on the thorough file review and reasoned opinion provided by the June 2010 VA examiner. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board must rely on an informed medical opinion in order to adjudicate a claim); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (recognizing that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). The opinion of the June 2010 examiner is supported by the 2007 and 2001 VA medical opinions, the certificate of death, and the May 1989 discharge summary. 

There is no medical nexus evidence on file in favor of the claim. However, the Court held in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), that a medical opinion is not required to prove a nexus exists between a service-connected disability and a veteran's cause of death. In accordance with Davidson, the Board has considered the Appellant's lay testimony as well as the statements of her son. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Appellant and her son contend that the Veteran vomited frequently during his hospital stay, was not cleaned of vomit in a timely manner, and the lack of cleaning, and wetness from the vomit, resulted in, or contributed to, pneumonia which caused his death. 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson, 581 F.3d 1313. 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board finds that the Appellant and her son are competent to report what laypersons may subjectively relate as to non-medical occurrences prior to the  Veteran's his death. However, they are not credible - they contend that the Veteran was left in his own vomit on a near continuous basis, but, by their own admissions, they were not observing the Veteran on a near continuous basis. See Caluza, 7 Vet. App. at 511-512. Further, their contentions are rebutted by numerous nursing notes reflecting that VA staff treated the Veteran's nausea and vomiting with medication and tube placement, monitored the quantity and color and frequency of vomit, and changed his bed sheets multiple times a day in order to keep him clean. Id. 

Neither the Appellant nor her son have indicated that they possess any medical training rendering them competent to opine as to whether VA treatment was inadequate; that type of opinion must be based on competent medical evidence. See Routen, supra. They essentially and merely contend that, due to lack of adequate medical care, the Veteran developed pneumonia that resulted in his death. However, the claims file reflects no probative evidence that the Veteran was not provided adequate medical care and there is no competent evidence that pneumonia resulted in his death. Although pneumonia is listed on the May 25, 1989 discharge summary, no diagnosis of pneumonia is confirmed in his treatment record which shows only that bronchitis was one (1) of two (2) diagnoses considered as possible causes of his fever. Further, the discharge summary lists pneumonia sixth in order of clinical importance and pneumonia (nor any of the four (4) diagnoses listed above it on the summary list) is not noted on the certificate of death.

Based on the above, the preponderance of the evidence of record is against finding any evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in treating the Veteran. The evidence of record also does not show that the Veteran's death occurred as a result of an event not reasonably foreseeable. As observed by the 2010 VA examiner, the Veteran's death was expected and the symptoms he displayed, and was treated for, were the natural progression of cancer death. For these reasons, a grant of DIC compensation pursuant to 38 U.S.C.A. § 1151 is not in order.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 for the death of the Veteran is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


